Citation Nr: 0824174	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  99-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1969; he had active service in the Republic of Vietnam 
during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio.

The Board in June 2002 determined that further development 
was required to properly evaluate the veteran's claim for 
service connection for PTSD.  The Board began to undertake 
additional development with regard to this issue pursuant to 
38 C.F.R. § 19.9(a)(2)).  However, during the course of the 
development, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in August 2003.

In April 2006, a hearing on appeal was held in Cleveland, 
Ohio, (Travel Board hearing), before the undersigned, who is 
the Veterans Law Judge designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.

The Board remanded the claim in July 2006 for the purpose of 
obtaining additional medical information.  Specifically, the 
Board requested that the veteran undergo additional medical 
testing in order to clarify whether the veteran was actually 
suffering from PTSD.  The claim was returned to the Board.  
After reviewing the claims folder, the Board determined that 
information was missing from the claims folder.  
Specifically, the medical records and examination report 
obtained as a result of the July 2006 Board Remand were not 
included in their entirety.  Thus, the Board remanded the 
claim for the purpose of obtaining the needed information.  
This occurred in May 2007.  The claim has once again returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran did serve in the Republic of Vietnam; he was 
not awarded a personal valour award nor did he receive a 
Combat Infantryman Badge.  

3.  Since returning to CONUS, the veteran has been diagnosed 
with a multitude of psychiatric ailments.

4.  The veteran has been most recently diagnosed as suffering 
from a dysthymic disorder.  VA doctors have specifically 
ruled out a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now suffers from post-traumatic 
stress disorder (PTSD), and that such a disorder was caused 
by his tour-of-duty in the Republic of Vietnam.  The veteran 
has given a number of incidents that he experienced while in 
Vietnam that he asserts were traumatic in nature.  He 
contends that he saw dead bodies of Viet Cong soldiers and 
that seeing those bodies "freaked" him out.  Additionally, 
he has stated that he was in an observation tower that came 
under attack during the Tet Offensive.  Moreover, he has 
claimed that he knew people who received life-threatening 
injuries.  Since that time, the veteran claims that he has 
experienced psychiatric symptoms and manifestations that 
have, per the veteran, been classified as PTSD.  The 
veteran's claim has been denied by the RO and he has appealed 
to the Board for review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant by the agency of original jurisdiction (AOJ).  
The letters informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record does reflect that the veteran 
was given a provisional diagnosis of PTSD in 2001.  However, 
since that time, the veteran has undergone additional 
psychiatric testing - the most recent occurring in March 
2008.  The results from that examination have been included 
in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter issued by the AMC in June 2007.  
This letter specifically discussed how the elements of 
Dingess could affect the veteran's case.  Because this notice 
has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2007).

The veteran's claimed stressors are related to combat and 
being fired upon by the enemy.  The veteran was in Vietnam 
from February 1967 to February 1968.  He was assigned to the 
630th Engineer Company, the 102nd Engineer Company, and the 
815th Engineer Battalion.  He was involved in the Vietnam 
Counteroffensive Phase II, the Vietnam Counteroffensive Phase 
III, and the Tet Counter Offensive.  He was awarded the 
following decorations:  Vietnam Service Medal, the National 
Defense Service Medal, and the Vietnam Campaign Medal with 
two overseas bars.  His military occupational specialty was 
that of a construction machine operator.  Although the 
veteran was in Vietnam during Tet and while he did 
participate in two separate counteroffensives while stationed 
there, the record also shows that he was not wounded in 
combat and he was not awarded a personal valour medal.  That 
is, the official records do not show that the veteran was 
awarded a personal or unit valour award, such as a Bronze 
Star Medal for Valor, a Purple Heart Medal, or a Presidential 
Unit Citation.  The record also does not show that the 
veteran fired his personal weapon at the enemy such that he 
might have been awarded a Combat Infantryman Badge or a 
similar award.  Nevertheless, because of the veteran's 
participation in several counteroffensive's including that 
involving Tet, and due to the veteran's exposure to combat-
type situations, it is conceded that the veteran was exposed 
to stressors related to combat.  See Pentecost v. Principi, 
16 Vet. App. 124 (2004).  

However, being exposed to stressors is not, in and of itself, 
enough to establish service connection for PTSD.  Eligibility 
for a PTSD service connection award requires an actual, vice 
provisional, diagnosis of post-traumatic stress disorder.  

During the course of this appeal, the veteran has undergone a 
number of psychiatric examinations and he has received mental 
health treatment from the local VA Medical Center (VAMC).  
The Board would note that in nearly all of the VA treatment 
records, the veteran has been diagnosed as suffering from a 
dysthymic disorder not related to his military service.  He 
has also received treatment for past alcohol and drug use 
along with an anti-social personality disorder.

The Board believes that the most recent VA psychiatric 
examination that was accomplished in March 2008 provides the 
most detailed and far-reaching assessment of the veteran.  
The exam was accomplished by two different psychiatrists who 
reviewed the veteran's extensive record prior to diagnosing 
the veteran.  Additionally, the veteran was not just seen for 
a short period of time with the doctors providing a diagnosis 
after interviewing the veteran.  In this instance, the 
veteran was admitted to the VAMC for a two-day period of 
observation.  It was after that observation that the two 
doctors gave their detailed evaluation of the veteran.  

Upon completion of their examination, both psychiatrists 
wrote that the veteran was not, repeat, not suffering from 
PTSD.  Moreover, the doctors found that the veteran was 
providing deliberate misrepresentations with respect to the 
symptoms and manifestations he was suffering therefrom.  
Also, the examiners noted that the veteran had a long term 
history of misconduct and illegal behavior, and that the 
veteran was "using" the symptoms he was actually suffering 
therefrom to cover his inadequacies and behavioral problems.  
Instead of diagnosing the veteran as suffering from PTSD, the 
examiners diagnosed the veteran as suffering from the 
following:  personality disorder, alcohol dependence, alcohol 
abuse, antisocial behavior, and borderline intellectual 
functioning.  The doctors concluded their report by stating 
that the veteran's claim was without merit, at least from a 
medical point of view.

As reported above, the veteran's VA medical treatment records 
have been obtained in conjunction with his claim.  These 
records, stemming from the early 1990s to the present, show 
that the veteran received treatment over the years for 
various psychiatric manifestations, symptoms, and conditions.  
It is noted that at one point, a doctor wrote that the 
veteran should be treated for manifestations of PTSD.  
Nevertheless, these same records are negative for a 
definitive diagnosis of PTSD.  In sum, there is no competent 
medical evidence on file which reflects a diagnosis of PTSD. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002). In the absence of proof of present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of PTSD which is related to a 
verified stressor.  While it is clear that the veteran has 
psychiatric problems, they do not include PTSD.  Moreover, 
while the veteran believes that he meets the diagnostic 
criteria for PTSD, he, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
diagnosis of PTSD has not been given.  Without such a 
diagnosis, entitlement to service connection may not be 
established.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the veteran suffers from PTSD related to his military 
service.  On the basis of these findings and following a full 
review of the record, the Board concludes that the record 
does not show that the veteran has PTSD related to his 
experiences while in the military, and service connection for 
PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


